Citation Nr: 0208127	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  02-07 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for temporomandibular joint 
syndrome as secondary to the service-connected disability of 
shell fragment wound of right neck with limitation of motion 
and pain of right shoulder and arm with damage to muscle 
group XX. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1951 to March 
1955.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 


REMAND

A preliminary review of the record discloses that the case 
must be returned to the RO in order to ensure due process.  
The Board notes that in the veteran's Substantive Appeal, VA 
Form 9, received at the RO in June 2002, he requested a BVA 
hearing at a local VA office. 

Accordingly, the case is REMANDED to the RO for the following 
action:

The veteran should be scheduled for a 
hearing before a Member of the Board at 
the next available opportunity.

The purpose of this REMAND is to satisfy a hearing request, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




